                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

GARY L. HAPNER,                                           )
                                                          )
                         Plaintiff,                       )
                                                          )
        vs.                                               )        CAUSE NO. 3:18CV360-PPS
                                                          )
ANDREW SAUL,                                              )
Commissioner of Social Security,                          )
                                                          )
                         Defendant.                       )

                                      OPINION AND ORDER

        Plaintiff Gary L. Hapner has filed a complaint challenging the Social Security

Administration’s denial of his application for disability insurance benefits and

supplemental security income benefits. [DE 1.] Hapner alleged that he was disabled as

of January 16, 2015 due to “left hand nerve pain, arthritis, trigger finger, depression, and

anxiety.” [DE 20 at 3.] After a hearing at which Hapner testified, an administrative law

judge issued a written decision finding that Hapner was not disabled. [AR at 19-32.]1

Despite concluding that Hapner has serious impairments (mild degenerative changes in

the fingers of the right hand, history of carpal tunnel release, history of thumb laceration,

and history of trigger fingers with release surgery), the ALJ concluded that Hapner

retains the residual functional capacity to perform a number of “light work” occupations




        1
            The administrative record [AR] is found in the court record at docket entry 13, and consists of a
total of 464 pages. I cite to the pages of this AR according to the Social Security Administration’s Bates
stamp numbers rather than the court’s Electronic Case Filing page number.
subject to a few limitations pertaining to the use of his hands.2 [AR at 22, 26, 31.] The

matter was reviewed by the Social Security Administration’s Appeals Council, which

issued a decision affirming the ALJ’s conclusion that Hapner is not entitled to disability

benefits. [AR at 4-8.] Hapner asks me to reverse the adverse decision and remand his

case for further proceedings by the Social Security Administration.

                                              Discussion

        My review of the Commissioner’s decision is deferential. I must affirm it if it is

supported by substantial evidence, meaning “‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” McKinzey v. Astrue, 641 F.3d

884, 889 (7th Cir. 2011) (citation omitted). The role of the courts is “extremely limited,”

and I am “not allowed to displace the ALJ’s judgment by reconsidering facts or

evidence, or by making independent credibility determinations.” Elder v. Astrue, 529

F.3d 408, 413 (7th Cir. 2008). I can’t reweigh the evidence or substitute my judgment for

that of the ALJ. Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015). But these standards

do not mean that I “will simply rubber-stamp the Commissioner’s decision without a

critical review of the evidence.” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000).

        When considering the evidence, “an ALJ is not required to provide a complete

and written evaluation of every piece of testimony and evidence, but ‘must build a

logical bridge from the evidence to his conclusion.’” Minnick, 775 F.3d at 935, quoting



        2
           The issues raised on appeal do not challenge the ALJ’s determination of serious impairments
that are all related to Hapner’s hands and his history of hand surgeries.

                                                    2
Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005). This means that an ALJ’s decision

must offer an explanation of the rationale from the evidence to his or her conclusions

“sufficient to allow us, as a reviewing court, to assess the validity of the agency’s

ultimate findings and afford [the claimant] meaningful judicial review.” Moore v.

Colvin, 743 F.3d 1118, 1121 (7th Cir. 2014).

       Hapner raises two issues in this appeal. His first ground for reversal is that the

Appeals Council erroneously discounted the opinion of his treating physician, Dr. James

Mulry, that Hapner’s hands are “too weak to hold things consistently,” leaving him

“effectively totally disabled now – probably permanently.” [DE 20 at 15, quoting AR at

435.] The Appeals Council found that the ALJ had “failed to weigh the treating source

opinion from James Mulry, M.D.” [AR at 4.] The Council then considered Mulry’s

opinion, and briefly explained its own reasons for giving the opinion little weight. [Id.]

The Commissioner is required to give controlling weight to “a treating physician’s

medical opinion on the nature and severity of an impairment” if the opinion is “well-

supported by medically acceptable clinical and laboratory diagnostic techniques” and

“not inconsistent with other substantial evidence.” Burmester v. Berryhill, 920 F.3d 507,

512 (7th Cir. 2019), quoting §404.1427(c)(2).

       One of the Appeals Council’s reasons for rejecting Dr. Mulry’s conclusion that

Hapner is totally disabled was that it “addresses an issue reserved to the Commissioner,

and such opinions are not given any special significance,” citing 20 C.F.R. §§404.1527(d)

and 416.927(d). [AR at 6.] According to §404.1527(d), an opinion that a patient is


                                                3
disabled is not actually a medical opinion, but instead an opinion “on issues reserved to

the Commissioner.” The regulations provide that: “We are responsible for making the

determination or decision about whether you meet the statutory definition of disability.

In so doing, we review all of the medical findings and other evidence that support a

medical source’s statement that you are disabled.” §404.1527(d)(1). Citing the

regulations, the Seventh Circuit has confirmed that a doctor’s opinion that a patient is

“disabled” is “an ultimate determination reserved to the Commissioner.” Richison v.

Astrue, 462 Fed.Appx. 622, 625 (7th Cir. 2012). The applicable law is clear that to the

extent Dr. Mulry opined that Hapner was permanently disabled, that did not constitute

a medical opinion to which controlling weight might ever need to be given.

       Next the Appeals Council states that “Dr. Mulry’s opinion is inconsistent with

other medical evidence.” [Id. at 6.] Specifically, the Appeals Council cited the findings

of consultative examiner Dr. R. Gupta, who the Council said “found that the claimant

had reduced strength in his left hand, normal grip strength bilaterally, and good fine

finger manipulative abilities.” [Id.] Inconsistency with other medical evidence is a valid

consideration in the weight to be given a treating physician’s opinions. 20 C.F.R.

§§404.1527(c)(4), 416.927(c)(4). (“Generally, the more consistent a medical opinion is with

the record as a whole, the more weight we will give to that medical opinion.”). The

Commissioner “may discredit the opinion if it is inconsistent with the record.” Winsted

v. Berryhill, 923 F.3d 472, 478 (7th Cir. 2019).




                                                   4
       Hapner specifically contends that the Appeals Counsel has “mischaracterized the

consultative examination” of Dr. Gupta, and argues that the Dynanometer testing results

Dr. Gupta reported (19.8 kilograms of force using the right hand, and 16.9 kilograms of

force using the left) reflect extremely weak grip strength, not normal grip strength

bilaterally. [Id. at 16-17.] The problem with Hapner’s argument is that even with those

Dynanometer results, “[n]ormal grip strength at 5/5 bilaterally” is expressly how Dr.

Gupta stated his findings [see AR at 393], not merely how the Appeals Council

characterized them. I agree with the Commissioner that “neither Plaintiff nor the Court

has established the requisite medical expertise to interpret test results and to rewrite a

medical report.” [DE 21 at 6.]

       Hapner points to Dr. Mulry’s repeated findings that Hapner had restricted range

of motion and diminished grip strength. [DE 20 at 16.] But the fact that these findings

are at odds with Dr. Gupta’s required the Commissioner to credit one doctor’s findings

over the other’s, but not necessarily to choose the one more favorable to Hapner’s

application for benefits. The Appeals Council adopted the ALJ’s findings and

conclusions [AR at 4], which included a synopsis of examinations and treatment of

Hapner’s hands by a number of physicians [AR at 27-29]. Besides Dr. Gupta’s findings,

this included the reports of four other physicians which did not support the conclusion

that the condition and function of Hapner’s hands rendered him disabled. Against this

medical record, the Appeals Council’s decision to give little weight to Dr. Mulry’s

disability conclusion was supported by substantial evidence.


                                              5
       The Council also cited the relative brevity of the physician-patient relationship,

noting that Mulry had been treating Hapner “for less than one year when he opined that

the claimant was totally disabled.” [Id.] The length and extent of a treatment

relationship is a factor the governing regulations explicitly provide is relevant to the

weight given a treating doctor’s opinion. 20 C.F.R. §§404.1527(c)(2)(i), 416.927(c)(2)(i)

(“Generally, the longer a treating source has treated you and the more times you have

been seen by a treating source, the more weight we will give to the source’s medical

opinion.”). Although the Appeals Council apparently felt that 5 visits in less than a year

did not entitle Dr. Mulry’s opinion to much weight, that treatment relationship was

longer than that of other treating physicians whose reports bolstered the ALJ’s

determination. Even though this consideration does not strongly support the little

weight given to Dr. Mulry’s opinion, for the reasons earlier explained I find that the

Appeals Council’s determination is not a basis for reversal or remand. Here the Appeals

Council more than minimally articulated acceptable reasons for discounting Mulry’s

disability opinion, and under the highly deferential, even “lax” standard applicable for

court review, I cannot second-guess them. Elder, 529 F.3d at 415. See also Walker v.

Berryhill, 900 F.3d 479, 485 (7th Cir. 2018).

       Hapner’s second basis for reversal is his contention that the agency failed to

consider whether the bilateral neuropathy in his hands met or medically equaled Listing

11.14, and never subjected the question of medical equivalence to a medical expert. [DE

20 at 18.] The Listings describe and define certain medical conditions that are


                                                6
presumptively disabling for purposes of Social Security benefits. Listing 11.14 sets out

criteria for a presumptive finding of disability based on peripheral neuropathy. On the

facts of this case, meeting the Listing would require a finding that Hapner has “extreme

limitation” in the ability to use both hands. Listing 11.14(A). More specifically,

11.00(D)(2)(c) of the Listings defines “extreme limitation” as “a loss of function of both

upper extremities (including fingers, wrists, hands, and shoulders) that very seriously

limits your ability to independently initiate, sustain, and complete work-related

activities involving fine and gross motor movements.”

       Hapner’s argument is an entirely procedural one, rather than substantive, that is,

he does not offer argument and cite evidence in support of a conclusion that he was

actually diagnosed with conditions that met or medically equaled Listing 11.14. The

Commissioner rightly points out that Hapner bore the burden to show that his

impairments met or medically equaled all of the criteria of a Listing. See, e.g., McHenry v.

Berryhill, 911 F.3d 866, 872 (7th Cir. 2018). But an ALJ’s failure to “mention the specific

listings he is considering” if combined with a cursory analysis may require a remand.

Ribaudo v. Barnhart, 458 F.3d 580, 583 (7th Cir. 2006).

       It is true that the ALJ’s Listing analysis made no reference to 11.14. Instead, the

very brief treatment at step three of the analysis considered only Listing 1.02 for major

dysfunction of a joint due to any cause. [AR at 26.] The ALJ dismissed the idea that the

impairments of Hapner’s hands met or equaled that Listing because “the evidence fails

to establish that the claimant is unable to perform fine and gross movements


                                               7
effectively.” [Id.] It seems obvious to me that the same conclusion defeats presumptive

disability based on Listing 11.14 as well, since (as I’ve just explained) that requires a

seriously limited ability to engage in activities involving fine and gross motor

movements.

       The finding that the evidence didn’t establish Hapner’s inability to effectively

perform fine and gross movements is, as Hapner’s brief points out, a rejection of Dr.

Mulry’s opinion that Hapner’s hands were too weak to hold things consistently. [DE 20

at 20; AR at 435.] Contrary to Hapner’s argument that the ALJ made his conclusion

without the support of any other medical expert [DE 20 at 21], the ALJ’s opinion lays out

other medical evidence in the record suggesting that Hapner’s use of his hands was not

so impacted as Dr. Mulry opined. This review of the medical record is laid out in the

decision’s section explaining the RFC determination, immediately following the ALJ’s

conclusion as to the Listings.

       The ALJ cites Hapner’s medical release to regular duties in January 2014 after

carpal tunnel release and neurolysis procedures in December 2013. [AR at 27.] The

decision also recounts Hapner’s treatment records in April and May 2014 with Dr.

Saltzman noting that Hapner was “looking for a disability rating” but reported that

“pain was intermittent, and he denied radiation, swelling, and weakness” in his hands.

[Id.] Dr. Saltzman prescribed anti-inflammatory and pain medications but concluded

that “no further orthopedic treatment was necessary.” [Id.] Another doctor, Dr. L.

Williams, examined Hapner based on his reported hand pain and found “no signs of


                                              8
erythema or infection, and neurovascular examination was normal.” [AR at 28.] Dr.

Williams performed trigger finger release surgery on three fingers of Hapner’s right

hand in May 2015, and afterward noted that Hapner’s continuing complaints of pain

seemed “out of proportion to his subjective complaints.” [Id., quoting AR at 421.] The

ALJ further noted that although Dr. Williams ordered an EMG to investigate any

“component of neuropathy [or] carpal tunnel syndrome,” no results of that testing were

offered into evidence and the doctor told Hapner that “if the nerve test is normal we

may not be able to help him.” [Id.]

       Finally, the ALJ reviewed the reports of two consultative examiners, Drs. Gupta

and Yang. The ALJ summarized Dr. Gupta’s findings: “Examination of the hands

showed normal grip, and fine finger skills were good, including buttoning and zipping,

and of note, while the claimant reported ‘some stiffness’ in his fingers, he confirmed that

fine finger manipulative abilities remained good.” [AR at 28-29.] Dr. Yang reported

that gross motor movements were intact but that Hapner had a slightly decreased range

of motion in some finger joints and slightly decreased grip strength, but was able to use

a zipper, to button, and to pick up coins, noting greater difficulty with the right hand.

[AR at 29.]

       Despite Dr. Mulry’s findings of some decreased grip and sensation, the rest of the

medical record militated in favor of the ALJ’s conclusion that Hapner retained the ability

to perform fine and gross movements sufficiently effectively so as not to meet any

Listing, but at the same time supported the ALJ’s decision to include certain hand-


                                             9
related limitations in the RFC. In light of the medical evidence viewed in its entirety, the

ALJ’s failure to refer to Listing 11.14 at step three is not a ground for remand in this case.

Knox v. Astrue, 327 Fed.Appx. 652, 655 (7th Cir. 2009).

        ACCORDINGLY:

        The final decision of the Commissioner of Social Security denying plaintiff Gary

L. Hapner’s application for Social Security Disability benefits is AFFIRMED.

        The Clerk shall enter judgment in favor of defendant Commissioner and against

plaintiff.

        SO ORDERED.

        ENTERED: September 12, 2019.


                                            /s/ Philip P. Simon
                                           PHILIP P. SIMON, JUDGE
                                           UNITED STATES DISTRICT COURT




                                             10
